           Case 20-06119-LA11                            Filed 12/23/20             Entered 12/23/20 21:17:22             Doc 1-2        Pg. 1 of 3

  Fill in this information to identify the case:

                 Bornt & Sons, Inc.
                                  Southern                                            CA




 Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?




 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                       Column A            Column B
    List in alphabetical order all creditors who have secured claims.
                                                                                                                       Amount of claim     Value of collateral
                                                                                                                                           that supports this
                                                                                                                                           claim
2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Wells Fargo                                                Accounts receivable, inventory, equipment,               2,900,000.00         1,188,759.46
    Creditor’s mailing address                                   crop, general intangibles, real property
     333    South Grand Avenue
     ________________________________________________________
     Los    Angeles, CA 90071
     ________________________________________________________   Describe the lien
                                                                  First priority blanket lien
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     Jeffrey.K.Scott@wellsfargo.com
    Date debt was incurred          3/1/2013                    Is anyone else liable on this claim?

    Last 4 digits of account
                                                                                Schedule H: Codebtors
    number                   _N/A
    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?




2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien



    Creditor’s mailing address
     ________________________________________________________

     ________________________________________________________   Describe the lien

    Creditor’s email address, if known                          Is the creditor an insider or related party?



    Date debt was incurred                                      Is anyone else liable on this claim?

    Last 4 digits of account
                                                                                Schedule H: Codebtors
    number                   _

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?




 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                         2,900,000.00
    Page, if any.


                                                    Schedule D: Creditors Who Have Claims Secured by Property
           Case 20-06119-LA11                            Filed 12/23/20             Entered 12/23/20 21:17:22                     Doc 1-2       Pg. 2 of 3
                  Bornt & Sons, Inc.                                                                                   if known




                                                                                                                              Column A            Column B
 Part 1:      Additional Page                                                                                                 Amount of claim     Value of collateral
                                                                                                                                                  that supports this
                                                                                                                                                  claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien




    Creditor’s mailing address

     ________________________________________________________

     ________________________________________________________   Describe the lien


    Creditor’s email address, if known                          Is the creditor an insider or related party?




    Date debt was incurred                                      Is anyone else liable on this claim?

    Last 4 digits of account
                                                                                Schedule H: Codebtors
    number                   _

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?




2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien




    Creditor’s mailing address


     ________________________________________________________

     ________________________________________________________   Describe the lien


    Creditor’s email address, if known                          Is the creditor an insider or related party?



    Date debt was incurred                                      Is anyone else liable on this claim?

    Last 4 digits of account
                                                                                Schedule H: Codebtors
    number                   _

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?




                                                                Schedule D: Creditors Who Have Claims Secured by Property
          Case 20-06119-LA11                   Filed 12/23/20             Entered 12/23/20 21:17:22                           Doc 1-2     Pg. 3 of 3

               Bornt & Sons, Inc.                                                                              if known




Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
      Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity
   Richard W. Brunette, Jr.
   Sheppard Mullin                                                                                                        1                   N/A
   333 South Hope Street, Forty-Third Floor, Los Angeles, CA 90071
   Ken Fox
   Sheppard Mullin                                                                                                        1                  N/A
   650 Town Center Drive, Tenth Floor, Costa Mesa, CA 92626
   Christopher Meltzer
   Sheppard Mullin                                                                                                        1                  N/A
   650 Town Center Drive, Tenth Floor Costa Mesa, CA 92626
   David S. Rauch
   Wells Fargo Bank, N.A.                                                                                                 1                  N/A
   333 South Grand Avenue, 7th Floor, Los Angeles, CA 90071
    Jeffrey K. Scott
    Wells Fargo Bank, N.A.                                                                                                1                  N/A
    333 South Grand Avenue, 7th Floor, Los Angeles, CA 90071




                                                    Schedule D: Creditors Who Have Claims Secured by Property
